Mr. Justice Aldbey
delivered the opinion of the conrt.
The defendant was charged with and convicted of carrying a prohibited arm in that he had on his person a knife three inches long and one inch wide. He appealed and assigns as error that the charg’e was not sufficient because the carrying of such an instrument is not prohibited by law; that the trial court erred in weighing’ the evidence, and that its judgment is contrary to the law and the evidence,
The defendant argues that carrying a penknife or a pocketknife with a blade not more than three inches long is not prohibited by section 5 of Act No. 14 of 1924 amending the law prohibiting the carrying of arms, but as he was not charged with carrying a penknife or a pocketknife his contention can not be sustained.
The second assignment is without merit also, for the evidence was contradictory. The witnesses for the prosecution testified that the accused had a- knife or dagger in a quarrel with José Belén Santos, but one of his witnesses and the defendant himself testified to the contrary. The trial court was in a better position to decide this conflict than is this court, and the fact that the witnesses for the prosecution were father and. son is no reason for not giving credit to their testimony.
The third assignment is disposed of by wbat has been said and therefore the judgment appealed from should be affirmed.